PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NEXRF CORP.
Application No. 16/786,824
Filed: 10 Feb 2020
For: TARGETED CONTENT DELIVERY

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.78(e), filed March 25, 2022, to accept an unintentionally delayed claim(s) under 35 U.S.C. 120, 121, 365(c), or 386(c) for the benefit of a prior-filed nonprovisional application(s), international application(s), or international design application(s).
 
The petition is GRANTED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:

(1) 	the reference required by 35 USC 120 and 37 CFR 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in 37 CFR 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

All the above requirements having been satisfied, the late claim for benefit of priority under 35 USC 120 is accepted as being unintentionally delayed. The required reference is set forth on an attached Application Data Sheet; the required petition fee is acknowledged; and an adequate statement of unintentional delay has been provided.

Petitioners are advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See, MPEP 211.05.

A corrected filing receipt is enclosed.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions

Enclosure:	Corrected Filing Receipt